 

| Case 2:20-cr-00037-Z-BR Document 95 Filed 11/20/20 Hage 1 of CS. BisgRicr CaurT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEKAS
AMARILLO DIVISION NOV 20 2020
|
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COURT
§ By
Plaintiff, § Deputy
§
Vv. § 2:20-CR-37-Z-BR-(1)
§
TRISTEN ARMOND TIJERINA §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 4, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Tristen Armond Tijerina filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined
all relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Tristen Armond Tijerina was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Tristen Armond Tijerina; and ADJUDGES Defendant Tristen Armond
Tijerina guilty of Count Two in violation of 21 U.S.C. §§ 843(b) and 843(d)(1). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, November W , 2020.

 

MATYHEW J. KACSMARYK

UNIAED STATES DISTRICT JUDGE

 
